DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --THREE-DIMENSIONAL SEMICONDUCTOR DEVICE WITH A CHANNEL PATTERN PERPENDICULAR TO A SUBSTRATE--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4, 5, 8, 9, 17, and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 4 and 20 recite(s) the language (emphasis added) ”being symmetrical with a shape” and “is symmetrical with respect to a shape”, where symmetry is normally defined with respect to a line or plane of symmetry, and it is unclear what the scope of the claimed invention is.

Claim(s) 5 recite(s) the language (emphasis added) ”one of a data storage pattern and a conductive pattern, each of which is in contact”, where only one of the limitations is required, but both are recited as necessary later in the claim, and the scope of the claim is unclear.

Claim(s) 8 recite(s) the language (emphasis added) ” the further comprises a second”, where “the further” appears to lack antecedent basis and the scope of the limitation is unclear.

Claim(s) 17 recite(s) the language (emphasis added) ”one of a gate dielectric layer and a data storage pattern, each of the gate dielectric layer and the data storage pattern being interposed”, where only one of the limitations is required, but both are recited as necessary later in the claim, and the scope of the claim is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10, 13-15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lilak, US 20200227416 A1.

As to claim 1, Lilak discloses a three-dimensional semiconductor device (see Lilak Fig 8E), comprising: 
a first channel pattern (see Lilak Fig 2A Ref 275) on and spaced apart from a substrate (see Lilak Fig 3A Ref 301), 
the first channel pattern including: a first end (see Lilak Fig 2A top of Ref 275) and a second end (see Lilak Fig 2A top of Ref 275) that are spaced apart from each other in a first direction (see annotation of Lilak Fig 1 Ref Y below) parallel (see Lilak Fig 3A Ref 301) to a top surface of the substrate (see Lilak Fig 3A Ref 301), and a first sidewall (see Lilak Fig 2A Ref 275) and a second sidewall (see Lilak Fig 2A Ref 275) connecting between the first end and the second end (see Lilak Fig 2A Ref 275), the first and second sidewalls being spaced apart from each other in a second direction (see annotation of Lilak Fig 1 Ref X below
parallel) parallel to the top surface of the substrate, the second direction intersecting the first direction; 
a bit line (see Lilak Fig 2A Ref 205 and Fig 9 Ref 919) in contact with the first end of the first channel pattern, the bit line extending in a third direction (see Z annotation of Lilak Fig 1 Ref Z below) perpendicular (see Lilak Fig 9 Ref 919) to the top surface of the substrate; and 
a first gate electrode (see Lilak Fig 1B Ref 1T) adjacent (see Lilak Fig 2A Refs 215 and 277) to the first sidewall of the first channel pattern.


    PNG
    media_image1.png
    751
    805
    media_image1.png
    Greyscale


As to claim 2, Lilak discloses the device as claimed in claim 1, wherein 
the bit line includes: a bit-line line part perpendicular (see Lilak Fig 9 Ref 919) to the top surface of the substrate; and 
a bit-line protrusion (see Lilak Fig 2A Ref 269) that protrudes in the first direction from a sidewall of the bit-line line part and is in contact with the first end of the first channel pattern (see Lilak Fig 2A Ref 269).

As to claim 3, Lilak discloses the device as claimed in claim 1, further comprising 
a second channel pattern (see Lilak Fig 1A see memory cell right of Ref 150, Fig 10, and Para [0032]; An array structure requires cell structures to the right of the memory cell.) at a same height (see Lilak Fig 1A Ref 150) as the first channel pattern, the second channel pattern being spaced apart from the first channel pattern (see Lilak Fig 1A Ref 150), wherein 
the first gate electrode is between the first channel pattern and the second channel pattern (see Lilak Fig 1A Ref 150), and wherein 
a distance between the first gate electrode and the first channel pattern is less than a distance between the first gate electrode and the second channel pattern (see Lilak Fig 1A Ref 150).

As to claim 4, Lilak discloses the device as claimed in claim 3, further comprising 
a second gate electrode between the second channel pattern and the first gate electrode, a shape of the first gate electrode being symmetrical with a shape of the second gate electrode (see Lilak Fig 1A Ref 150),.

As to claim 5, Lilak discloses the device as claimed in claim 1, further comprising 
one of a data storage pattern (see Lilak Fig 2A Ref 264) and a conductive pattern (see Lilak Fig 2A Ref 268), each of which is in contact with the second end of the first channel pattern (see Lilak Fig 2A Ref 268), the conductive pattern being supplied with a power voltage or a ground voltage (see Lilak Para [0068]).

As to claim 8, Lilak discloses the device as claimed in claim 1, wherein: 
the first channel pattern (see Lilak Fig 2A Ref 275 and Fig 3A; The thickness extends in the third direction.) extends in the third direction and is parallel to the bit line, and 
the further comprises a second gate electrode (see Lilak Fig 1B Ref 1T and Fig 3A) that is adjacent to the first sidewall of the first channel pattern and is spaced apart from the first gate electrode in the third direction (see Lilak Fig 3A).

As to claim 9, Lilak discloses the device as claimed in claim 8, wherein 
the bit line includes: a bit-line line part perpendicular to the top surface of the substrate (see Lilak Fig 9 Ref 919); and a first bit-line protrusion (see Lilak Fig 2A Ref 205 and Fig 3A) and a second bit-line protrusion (see Lilak Fig 2A Ref 205 and Fig 3A) that protrude in the first direction from a sidewall of the bit-line line part, the first bit-line protrusion and the second bit-line protrusion being spaced apart from each other in the third direction (see Lilak Fig 2A Ref 205 and Fig 3A), wherein 
the first bit-line protrusion is adjacent to the first gate electrode (see Lilak Fig 1B Ref 1T and Fig 3A), and wherein 
the second bit-line protrusion is adjacent to the second gate electrode (see Lilak Fig 1B Ref 1T and Fig 3A).

As to claim 10, Lilak discloses the device as claimed in claim 1, further comprising 
a word line (see Lilak Fig 1A Ref 115 and Fig 8E; Width is extended in the second direction.) on the substrate, the word line extending in the second direction and being at a same height (see Lilak Fig 2A Refs 215 and 277) as the first electrode is located, and the first gate electrode extending in the first direction to contact the word line (see Lilak Fig 2A).

As to claim 13, Lilak discloses a three-dimensional semiconductor device (see Lilak Fig 8E), comprising: 
a channel pattern (see Lilak Fig 2A Ref 275) that extends in a first direction (see annotation of Lilak Fig 1 Ref Z above) perpendicular (see Lilak Fig 2A Ref 275; Thickness extends in a first direction.) to a top surface of a substrate (see Lilak Fig 3A Ref 301), the channel pattern including: 
a first sidewall (see Lilak Fig 2A Ref 275) and a second sidewall (see Lilak Fig 2A Ref 275) that are spaced apart from each other in a second direction (see annotation of Lilak Fig 1 Ref Y above) intersecting the first direction, the second direction being parallel to the top surface of the substrate, and a third sidewall (see Lilak Fig 2A Ref 275) and a fourth sidewall (see Lilak Fig 2A Ref 275) that are spaced apart from each other in a third direction (see annotation of Lilak Fig 1 Ref X above) intersecting the second direction, the third direction being parallel to the top surface of the substrate; 
gate electrodes (see Lilak Fig 1B Ref 1T) that are adjacent to the first sidewall of the channel pattern (see Lilak Fig 2A Ref 275) and are spaced apart from each other in the first direction; and 
a bit line (see Lilak Fig 2A Ref 205 and Fig 9 Ref 919) that contacts the third sidewall of the channel pattern (see Lilak Fig 2A Ref 275) and extends in the first direction.

As to claim 14, Lilak discloses the device as claimed in claim 13, wherein 
the bit line includes: a bit-line line part (see Lilak Fig 9 Ref 919) that is spaced apart from the channel pattern and extends in the first direction; and bit-line protrusions (see Lilak Fig 2A Ref 269) that protrude from a sidewall of the bit-line line part (see Lilak Fig 9 Ref 919) toward the third sidewall of the channel pattern and are spaced apart from each other in the first direction (see Lilak Fig 2A Ref 275).

As to claim 15, Lilak discloses the device as claimed in claim 13, further comprising 
word lines (see Lilak Fig 1A Ref 115 and Fig 8E) that are connected to corresponding gate electrodes and extend either in the second direction or in the third direction (see Lilak Fig 1A Ref 115).

As to claim 17, Lilak discloses the device as claimed in claim 13, further comprising 
one of a gate dielectric layer (see Lilak Fig 2B Ref 277) and a data storage pattern (see Lilak Fig 2A Ref 264), each of the gate dielectric layer and the data storage pattern being interposed between the channel pattern and a corresponding one of the gate electrodes (see Lilak Fig 2A).

As to claim 18, Lilak discloses the device as claimed in claim 13, further comprising 
data storage patterns (see Lilak Fig 2A Ref 264) or conductive patterns, the data storage patterns or the conductive patterns being in contact with the fourth sidewall of the first channel pattern and spaced apart from each other in the first direction (see Lilak Fig 2A).

Allowable Subject Matter
Claim(s) 6, 7, 11, 12, and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 19 is allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 6):
a back gate electrode adjacent to the second sidewall of the first channel pattern.

The prior art does not appear to disclose (as recited in claim 11):
a first gate protrusion that protrudes from a first sidewall of the gate line part toward the first sidewall of the first channel pattern.

The prior art does not appear to disclose (as recited in claim 16):
a back gate line that is adjacent to the second sidewall of the channel pattern and extends in the first direction.

The prior art does not appear to disclose (as recited in claim 19):
a first bit line and a second bit line that extend in a first direction perpendicular to a top surface of a substrate and are spaced apart from each other in a second direction parallel to the top surface of the substrate; and
the word line includes a first word-line protrusion between the first channel pattern and the second channel pattern, and wherein 
the first word-line protrusion is closer to the first channel pattern than to the second channel pattern.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tang, US 20140009991 A1 discloses a gate line part.
Roizin, US 20130052803 A1 discloses a channel pattern.
Lee, US 20220077151 A1 does not appear to be prior art.
Sonehara, US 20190109196 A1 discloses a bit line.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 05/30/2022